U.S. District Court edge |

elite Sa on
Strict OF Texas
Uracegsy Gs | Wore, sa
OT Lusk Soret

"ANZ 1mm = 14/26
Housta, To TmHo2 a
fue . ULs. Uy Raul Adana “Treas

- Cage No. Y2 14-4 Was

Dear “Judge,

| (On Sajerl

G neetng 3) Tas Leeper is & bring Be your V4 ferti

. - Me ¢

thefong low fing, Me SR, They ry
N) Fareppe u- California Motion. cop.

1) Tore ® Vos Appoint paar? of [avert a > i f

2) Wetton ie Oisevery of iNidlence. WAY
: co re hee  Leaw & Glew.
4) Weefion Yor Courts’ Agsisfarce

Q foge
Ve . ly (egurdstirs haf |
_ Cage Wanaracr peel ioa yee
| ae Ged hey . Pleaes, wpa fi af ceq hy
b th AS ‘ |
bn eet (s) he, Soqguste Of Gio ded ws

| 1
ke atfovtion fo Hose, eles |
Tak on fo Your Tye

Yahoo be Wayaifia,
OS ieerely,
4. LAN. | ie
| Nols are, “Thess a)
We 4 Ale
47 | (HT
 

 

CvVOSOLLALLO
LOELs diz

Hila if freed fit fi ty fttl Bly HE

2900 [. * ropemey{

ASHI SIS
MOWIIS) SSEIVEN

PHL men daVAIY Sy)

    

[ffeskp lyse

   

joad

owe avin WOst

; ae
wood } ov VL

aatis
sexag JO POLISIC WEUMOs
SUNOQ Se}PIS PSU}

OF RSP rem cer tines oe ram Eig ike Regge: PRON Ne IE Be a riggs | srontgge Po oo hee 7

gui N3aa LON

a

 

SinL

JC lL. %. ‘wawm

FINIS Dig 09g

bL hon Lb a |
MICA], Dray MEY

a ee anaes NITE Mg tng yet renee

 
